Case 1:21-cr-00071-ABJ Document 20-1 Filed 04/19/21 Page 1 of 10




         ATTACHMENT
    Materials Submitted to ATF
         By Linda Dresch
Case 1:21-cr-00071-ABJ Document 20-1 Filed 04/19/21 Page 2 of 10




                               1
Case 1:21-cr-00071-ABJ Document 20-1 Filed 04/19/21 Page 3 of 10




                               2
Case 1:21-cr-00071-ABJ Document 20-1 Filed 04/19/21 Page 4 of 10




                               3
Case 1:21-cr-00071-ABJ Document 20-1 Filed 04/19/21 Page 5 of 10




                               4
Case 1:21-cr-00071-ABJ Document 20-1 Filed 04/19/21 Page 6 of 10




                               5
Case 1:21-cr-00071-ABJ Document 20-1 Filed 04/19/21 Page 7 of 10




                               6
Case 1:21-cr-00071-ABJ Document 20-1 Filed 04/19/21 Page 8 of 10




                               7
Case 1:21-cr-00071-ABJ Document 20-1 Filed 04/19/21 Page 9 of 10




                               8
Case 1:21-cr-00071-ABJ Document 20-1 Filed 04/19/21 Page 10 of 10




                               9
